DETAILED ACTION
1.	The communication is in response to the application received 05/28/2021, wherein claims 1-20 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 12/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1-10 are objected to because of the following informalities:  although the claimed “circuit” is in the context of, for example,  a “cartridge mount”, a “dark chamber”, and a “test cartridge”, there is no clear indication of what the circuit is actually used for.  Recommend the foregoing claims read  “A circuit for remote assessment of a sample assay…”  or something equivalent, so that the purpose of the circuit is unequivocally defined in the claims.  Appropriate correction is required.
5.	Claim 20  is objected to because of the following informalities: should the term ‘information’ in the limitation “further comprising cropping the first image to capture a selected information from the lateral flow assay” (emphasis added) be ‘area of interest’ as per ¶0062 of the specification? Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-16, and 17-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9; claim 9 recites the limitation “memory configured to buffer signals from multiple buffers to generate the transmittable file” (emphasis added); however, the term “multiple buffers” is not discussed in the specification in relation to buffering signals for the purpose of generating the transmittable file as claimed. The specification does refer to memory (e.g. ¶0036), however, there does not appear to be a link between this and generating the transmittable file.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 11, claim 11 recites the limitation phrase “and determining the presence of a target analyte in the sample based on the data stream and the first image.”   (emphasis added). It is not clear where in the specification, support can be found for the aforementioned limitation.  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
As to Claims 12-16, claims 12-16 depend on claim 11 above. Since these claims include the features of claim 11, they too are rejected under 35 U.S.C. 112(a).
Regarding claim 13; claim 13 further recites the limitation “further comprising receiving, from the image-capturing device, a temperature value for a temperature inside an enclosure holding the test cartridge in the image-capturing device, and adjusting a sample assessment based on the first image and the temperature value.”  (emphasis added). ¶0096 of the specification identifies “temperature reading”, however, it does not appear to address adjusting a sample assessment based on the first image and the temperature value. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 16; claim 16 further recites the limitation “further comprising receiving a second image in the data stream, and evaluating a quality of a measurement based on a comparison of the first image and the second image.” (emphasis added). ¶0036 of the specification appears to address quality control steps over the one or more images provided by the image capturing device, however, there does not appear to be any support regarding the claimed image comparisons as recited above. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claim 17; claim 17 recites the limitation “a data stream comprising a first image of the test cartridge when the quality of the measurement is higher than a selected threshold.” (emphasis added).  ¶0074 of the specification addresses a threshold, however, it does not appear to address the condition when the quality of the measurement is higher than a selected threshold, the data stream is sent to the client device. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 18-20, these depend on claim 17 above. Since these features are a part of the dependent claims, they too are rejected under 35 U.S.C. 112(a).

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation phrase “further comprising a temperature sensor configured to verify that the signal is collected at a temperature within a pre-selected range of temperatures.” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that definitively shows which of the signals in claim 1 is being verified, i.e. the signal provided by the light source controller or the received signal from the at least one pixel. As claimed, it is unclear which signal the temperature sensor is configured to verify. For the purpose of applying art, the Examiner interprets the aforementioned phrase, given its BRI, to mean any temperature detector for controlling and maintaining reaction temperatures across the reaction chambers of a cartridge. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan et al. (US 2019/0299209 A1), in view of Davis et al. (US 2007/0031283 A1), hereinafter referred to as Dugan and Davis, respectively.
Regarding claim 1, Dugan discloses or suggests “A circuit, comprising: a light source controller configured to provide a signal to a light source [A detection controller can activate the light sources (e.g. elements 130 and 131 in Fig. 5), i.e. a light source controller. See ¶0033 and element 120 in Fig. 1] when a cartridge mount has received, inside a dark chamber, a test cartridge [Said controller activates light sources (e.g. LEDs) upon detecting a trigger event which includes detecting that a cartridge (e.g. element 150 in Fig. 7) has been loaded onto a cartridge loading section (¶0033) of multi-channel optical detection system 100 (abstract). Before the light sources are activated, it is understood the system (Fig. 2) is dark]; a sensor array controller configured to activate at least one pixel in a sensor array when the light source is activated [See ¶0024 where the optic sensor, upon activation of the light sources, detects the optical response from the reaction products due to the interaction of the interrogating light beam. Note the detection controller also controls said optic sensors (¶0027). These sensors can be found in Fig. 5, elements 134 and 135. Said optic sensor(s) is a light to digital signal detector (¶0026). This is understood to be for e.g. a photodiode, which in turn defines a pixel that can be activated] and to receive a signal from the at least one pixel [Digital processors may be configured to take optical readings (fluorescence colorimetric, etc. on a predetermined time interval (e.g. ¶0027). Further, ¶0063 shows processors may further analyze the captured signal data which is understood to be from at least one pixel from the optic sensor(s)], the signal indicative of an optical intensity of a light emitted from the test cartridge [The signal can come from fluorescing reaction products in the test cartridge (e.g. ¶0026)]; a processor, configured to form a transmittable file with the signal from the at least one pixel [Fluorescence signal data detected by the optic sensors can be processed by digital controllers and stored for later analysis. See for e.g. ¶0027 and 0063. Stored data are in files. See Davis below for further support]; and a radio-frequency antenna configured to transmit the transmittable file to an external processor.” [Downloads of the fluorescence signal data to other devices may be performed via Bluetooth (¶0027 and 0063), which is known to use radio waves. See Davis below for further support] Although Dugan is found to disclose or suggest the aforementioned features, Davis from the same or similar field of endeavor, is brought in to more explicitly teach “a processor, configured to form a transmittable file with the signal from the at least one pixel [¶0171 shows instrument 100 can generate and store an electronic file containing the test results]; and a radio-frequency antenna configured to transmit the transmittable file to an external processor.” [¶0171 further shows instrument 100 can transmit the file for communicating the test results to one or more users. Also refer to ¶0180 with regards to techniques for data transmission which include radio frequency] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-channel optical detection system for multi-chamber assays as disclosed by Dugan to add the teachings of Davis above for providing methods to detect and/or quantify the presence of an analyte of interest within a sample using a portable diagnostic instrument (abstract) usable in decentralized settings that can maintain a low test cost, a diverse menu, and high performance tests (¶0004).
Regarding claim 2, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan further discloses or suggests “further comprising a temperature sensor configured to verify that the signal is collected at a temperature within a pre-selected range of temperatures.”  [Given the BRI of the foregoing limitation, a resistance temperature detector (RTD) sensor may be employed to control system temperature to maintain an optimum reaction temperature(s) (construed as a desired range) across the reaction chambers (¶0023). Once the designated temperature is reached and the lighting is activated, fluorescence data can be collected (¶0030)].
Although Dugan teaches maintaining optimum reaction temperatures, Dugan does not explicitly disclose a range. Davis on the other hand from the same or similar field of endeavor is found to teach an optimum temperature range. [See ¶0131 where a desired temperature range is 37°C ± 2°C.] The motivation for combining Dugan and Davis has been discussed in connection with claim 1, above. 
Regarding claim 5, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan further discloses or suggests “wherein the light source controller is configured to provide the signal to the light source for a selected time period [See ¶0027 where the timing for turning the LEDs on and off can be preset, i.e. will have a selected time period] to excite a fluorescence emission from a test window in the test cartridge.”  [Consequently, optics sensors can detect fluorescent light after reaction products have been interrogated by the light beam from the activated light source (e.g. ¶00240)]
Regarding claim 10, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan does not appear to disclose the features of claim 10, however Davis, from the same or similar field of endeavor, teaches “wherein the transmittable file is a continuous data stream including multiple images of the test cartridge.”  [¶0182 addresses transmitting images captured by instrument 100 (Fig. 1A) that is adapted to receive a cartridge. Since ¶0171 shows an electronic file of test results can be generated, stored and transmitted to an external device, it seems reasonable that said file can contain the images captured by the instrument] The motivation for combining Dugan and Davis has been discussed in connection with claim 1, above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Andeshmand et al. (US 10,820,847 B1), hereinafter referred to as Andeshmand.
Regarding claim 3, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Dugan further discloses or suggests “further comprising a presence sensor configured to activate the circuit when the cartridge mount receives the test cartridge.  [See ¶0031-0033. Specifically Dugan describes an optical detection system upon detecting a triggering event (e.g. detecting that a cartridge has been loaded). Said detection can be construed as a presence sensor as claimed in claim 3] Although Dugan teaches the foregoing (where Davis does not), Andeshmand from the same or similar field of endeavor is brought in for additional support regarding a presence sensor. [See pg. 34 lines 20-25 regarding a load position sensor 2236 that confirms the cartridge is inserted into the instrument] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Andeshmand which provide a point-of-care molecular diagnostic system for performing nucleic acid amplification and detection of biological samples (abstract)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Battrell et al. (US 2015/0346097 A1), hereinafter referred to as Battrell.
Regarding claim 4, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan and Davis however do not disclose or suggest “wherein the sensor array controller is configured to digitize the signal from the at least one pixel based on a selected bit depth.”  Battrell on the other hand from the same or similar field of endeavor is found to teach the aforementioned features. [Battrell discusses subjecting changes in a signal to single-bit digitization. See for e.g. claim 20] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Battrell which provide a compact, fluorescence detection system for use in diagnostic assays performed in a microassay cartridge (¶0002) that addresses the problems of reliable and sensitive detection of analytes in the presence of interfering inhomogeneities in a liquid sample (¶0015). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Saisin et al. “Significant Sensitivity Improvement for Camera-Based Lateral Flow Immunoassay Readers”, Sensors, 2018, 18, 4026; doi:10.3390/s18114026, hereinafter referred to as Saisin (from IDS).
Regarding claim 6, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan further discloses or suggests “wherein the processor is further configured to synchronize the light source controller and the sensor array controller so as to collect a dark image and a light image of the test cartridge.”  [Dugan ¶0027 describes the optical sensor collecting data over a given time period corresponding to the powering on of its associated LED, i.e. the light source and optical sensor are synchronized. However, Dugan and Davis do not describe collecting a dark image when the LED is in the off state. See Saisin below for support] Saisin on the other hand from the same or similar field of endeavor is found to teach collecting a dark image when the LED is in the off state. [Page 2, 2nd paragraph in Sect. 2 ‘Materials and Methods’, Saisin describes a reference image with the light source turned on, and a dark image with the light source turned off] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Saisin as above which provide sensitivity improvement for camera-based LFA readers without hardware changes by manually setting the camera exposure time versus using the automatic settings (abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Vykoukal et al. (US 2012/0224053 A1), hereinafter referred to as Vykoukal.
Regarding claim 7, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although it is apparent Dugan’s detection system would require a power source, Dugan and Davis do not explicitly disclose or suggest the features of claim 7. Vykoukal on the other hand from the same or similar field of endeavor is found to teach “further comprising a power unit configured to receive a power from a universal serial bus connector and provide a first portion of the power to the light source controller and a second portion of the power to the sensor array controller.”  [¶0013-0014 for e.g. show the entire analysis system can be powered by a USB connection, where said system includes a light source and a solid state light sensor (e.g. CMOS). Also refer to ¶0018 and 0084 for support]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Vykoukal as above for providing a portable, low-cost, and easy to operate microscale system by adapting digital image sensors in a microfluidic assay system (¶0011).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Re et al. (US 2018/0367469 A1), hereinafter referred to as Re.
Regarding claim 8, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Dugan further discloses or suggests “wherein the transmittable file is compliant with a selected protocol for low energy, close range, high security data transfer.”  [Dugan teaches what appears to be classic Bluetooth for downloading fluorescence signal data (¶0027 and 0063). Known to those skilled in the art, Bluetooth is a short-range technology standard used to exchange data over short distances. Although Bluetooth Low Energy (BLE) uses less power, Dugan does not reference this. Dugan also does not address high security data transfer. See Re below for support] Re on the other hand from the same or similar field of endeavor is found to teach the above features. [In the context of a network environment, communications between devices can occur over a BLE channel which consumes less power and can achieve high-level security based on encryption and short ranges (¶0033)].  Although Re’s teachings are not in the context of sample assays and disease diagnostics, Re does address devices communicating in a network environment. Thus,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Re as above for providing low power, secure communications at close range to facilitate collaboratively defining assignment conditions for access rights in a network environment in a more efficient manner (¶0008). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan, in view of Davis, and in further view of Anderson et al. (US 6,052,692), hereinafter referred to as Anderson.
Regarding claim 9, Dugan and Davis teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Dugan and Davis are found to disclose or suggest generating a transmittable file as per claim 1, they do not explicitly teach “further comprising a memory configured to buffer signals from multiple buffers to generate the transmittable file.”  Anderson on the other hand from the same or similar field of endeavor is found to teach the above features. [Col. 6 lines 62-67 show captured image data from camera 110 (Fig. 1) can be transferred to frames buffers 536 in DRAM 346 (Fig. 4) where an image data file can then be created. It stands to reason said file can be transferred/transmitted to other devices] Although Anderson’s teachings are not in the context of sample assays and disease diagnostics, Anderson does address managing image related events. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection systems of Dugan and Davis to add the teachings of Anderson as above for providing techniques for managing images without adversely affecting image processing (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486